



Exhibit 10.1





PDL BIOPHARMA, INC.
CONVERTIBLE NOTES EXCHANGE AGREEMENT


September 12, 2019


___________________ (the “Undersigned”), for itself and on behalf of the
beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned holds contractual and investment authority (each Account, as well as
the Undersigned if it is exchanging Outstanding Notes (as defined below)
hereunder, a “Holder”), enters into this Exchange Agreement (this “Agreement”)
with PDL BioPharma, Inc., a Delaware corporation (the “Company”), as of the date
first written above whereby the Holders will exchange for each $1,000 principal
amount of the Company’s 2.75% Convertible Senior Notes due 2021 (the
“Outstanding Notes”), (a) $1,000 principal amount of the Company’s new 2.75%
Convertible Senior Notes due 2024 (the “New Notes”) that will be issued pursuant
to the provisions of a base indenture (the “Base Indenture”) dated as of the
Closing Date, as supplemented by a supplemental indenture to be dated as of the
Closing Date (the “Supplemental Indenture” and together with the Base Indenture,
the “Indenture”) between the Company and The Bank of New York Mellon Trust
Company, N.A., as Trustee (the “Trustee”), and (b) a cash payment equal to $70
for each $1,000 principal amount of the Outstanding Notes.


On and subject to the terms hereof, the parties hereto agree as follows:







--------------------------------------------------------------------------------






Article I


Exchange of Notes


Section 1.1 Exchange. Subject to the terms and conditions set forth in this
Agreement, at the Closing (as defined herein), the Undersigned hereby agrees to
deliver to the Company and to cause each Holder to deliver to the Company the
aggregate principal amount of the Company’s Outstanding Notes specified on
Exhibit A under the heading “Exchanged Notes” in exchange for, and the Company
hereby agrees to issue to each Holder, the principal amount of New Notes
specified on Exhibit A under the heading “Holder New Notes,” and the aggregate
cash payment specified on Exhibit A under the heading “Holder Cash Payment.” The
terms “Exchanged Notes,” “Holder New Notes,” and “Holder Cash Payment” as used
herein with respect to each Holder mean the amounts specified on Exhibit A for
such Holder. The transactions contemplated by this Agreement, including the
issuance, delivery and acceptance of the Holder New Notes, the Holder Cash
Payment and the exchange and sale of the Exchanged Notes are collectively
referred to herein as the “Transactions.”  


Section 1.2 Closing. Subject to the satisfaction (or waiver by the applicable
parties) of the conditions set forth in Section 4.1, the closing of the
Transactions (the “Closing”) shall occur on September 17, 2019 or such other
date as the parties may agree (the “Closing Date”). At the Closing, (a) each
Holder shall deliver or cause to be delivered to the Company all right, title
and interest in and to its Exchanged Notes as specified on Exhibit A hereto,
free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto (collectively, “Liens”), together with any documents of conveyance or
transfer that the Company may deem necessary or desirable to transfer to and
confirm in the Company all right, title and interest in and to the Exchanged
Notes, free and clear of any Liens and (b) the Company shall deliver to each
Holder principal amount of the Holder New Notes and the Holder Cash Payment, as
specified on Exhibit A hereto (or, if there are no Accounts, the Company shall
deliver to the Undersigned, as the sole Holder, the Holder New Notes specified
above); provided, that the parties acknowledge that the delivery of the Holder
New Notes may be delayed due to procedures and mechanics within the system of
The Depository Trust Company or the NASDAQ Global Select Market (the “NASDAQ”)
(including the procedures and mechanics regarding the listing of the Conversion
Shares (as defined below) on such exchange) or other events beyond the Company’s
control and that such delay will not be a default under this Agreement so long
as (i) the Company is using its reasonable best efforts to effect the issuance
of one or more global notes representing the New Notes and (ii) such delay is no
longer than five business days. For the avoidance of doubt, in the event of any
delay in the Closing pursuant to the prior sentence the Holders shall not be
required to deliver the Exchanged Notes until the Closing occurs. The
cancellation of the Exchanged Notes and the delivery of the Holder New Notes
shall be effected via DWAC and the Holder Cash Payment will be made by wire
transfer, in each case pursuant to the instructions provided by the Undersigned
set forth in Exhibit C hereto, which the Undersigned agrees to provide no later
than the business day immediately following the date of this Agreement.



Article II


Covenants, Representations and Warranties of the Holders


Each Holder (and where specified below, the Undersigned) hereby covenants as
follows, and makes the following representations and warranties (severally and
not jointly), each of which is and shall be true and correct on the date hereof
and at the Closing, to the Company and Piper Jaffray & Co. (“Piper Jaffray”),
and all such covenants, representations and warranties shall survive the
Closing; provided, however, that any





--------------------------------------------------------------------------------





representation and warranty in this Article II that speaks of a specified date
shall be true and correct as of that date only.


Section 2.1 Power and Authorization. Each of the Undersigned and each Holder is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of formation, and the Undersigned has the power, authority and
capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the Transactions, in each case on behalf of itself
and each Account. If the Undersigned is executing this Agreement on behalf of
Accounts, (a) the Undersigned has all requisite discretionary and contractual
authority to enter into this Agreement on behalf of, and bind, each Account, (b)
Exhibit A hereto is a true, correct and complete list of (i) the name of each
Account and (ii) the principal amount of such Account’s Exchanged Notes and (c)
the Undersigned agrees with the amount of the principal amount of Holder New
Notes to be issued, and the amount of the Holder Cash Payment to be paid, to
such Account in respect of its Exchanged Notes.


Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Undersigned and constitutes a legal,
valid and binding obligation of the Undersigned and each Holder, enforceable
against the Undersigned and each Holder in accordance with its terms, except
that such enforcement may be subject to (a) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws affecting or relating
to enforcement of creditors’ rights generally, and (b) general principles of
equity, whether such enforceability is considered in a proceeding at law or in
equity (the “Enforceability Exceptions”). The execution and delivery of this
Agreement and consummation of the Transactions will not violate, conflict with
or result in a breach of or default under (i) the Undersigned’s or the
applicable Holder’s organizational documents (or any similar documents governing
each Account), (ii) any agreement or instrument to which the Undersigned or the
applicable Holder is a party or by which the Undersigned or the applicable
Holder or any of their respective assets are bound, or (iii) any laws,
regulations or governmental or judicial decrees, injunctions or orders
applicable to the Undersigned or the applicable Holder.


Section 2.3 Title to the Exchanged Notes. Each Holder is the sole legal and
beneficial owner of the Exchanged Notes set forth opposite its name on Exhibit A
hereto (or, if there are no Accounts, the Undersigned is the sole legal and
beneficial owner of the Exchanged Notes). Each Holder has good, valid and
marketable title to its Exchanged Notes, free and clear of any Liens (other than
pledges or security interests that the Holder may have created in favor of a
prime broker under and in accordance with its prime brokerage agreement with
such broker). No Holder has, in whole or in part, except as described in the
preceding sentence, (a) assigned, transferred, hypothecated, pledged, exchanged
or otherwise disposed of any of its Exchanged Notes or its rights, title or
interest in and to its Exchanged Notes or (b) given any person or entity (other
than the Undersigned) any transfer order, power of attorney or other authority
of any nature whatsoever with respect to its Exchanged Notes. Upon the Holder’s
delivery of its Exchanged Notes to the Company pursuant to the Transactions,
such Exchanged Notes shall be free and clear of all Liens created by the Holder
or any other person acting for the Holder.


Section 2.4 Qualified Institutional Buyer. Each Holder is a “qualified
institutional buyer” within the meaning of Rule 144A promulgated under the
Securities Act of 1933, as amended (the “Securities Act”). Each Holder is
acquiring the Holder New Notes solely for its own account, for investment
purposes, and not with a view to, or for resale in connection with, any
distribution of the Holder New Notes in a manner that would violate the
registration requirements of the Securities Act.


Section 2.5 No Affiliates. No Holder is, or has been at any time during the
consecutive three-month period preceding the date hereof, a director, officer or
other “affiliate” within the meaning of Rule 144





--------------------------------------------------------------------------------





promulgated under the Securities Act (an “Affiliate”) of the Company. To each
Holder’s knowledge, such Holder did not acquire the Exchanged Notes, directly or
indirectly, from an Affiliate of the Company.


Section 2.6 No Illegal Transactions. Each of the Undersigned and each Holder has
not, directly or indirectly, and no person acting on behalf of or pursuant to
any understanding with it has, disclosed to a third party any information
regarding the Transactions or the Anticipated Disclosure (as defined in Section
2.7), nor engaged in any transactions in the securities of the Company
(including, without limitation, any Short Sales (as defined below) involving any
of the Company’s securities) since the time that the Undersigned was first
contacted by any of the Company, Piper Jaffray or any other person regarding the
Transactions, this Agreement or an investment in the New Notes or the Company.
Each of the Undersigned and the Holder covenants that neither it nor any person
acting on its behalf or pursuant to any understanding with it will disclose to a
third party any information regarding the Transactions or the Anticipated
Disclosure or engage, directly or indirectly, in any transactions in the
securities of the Company (including Short Sales) prior to the time the
Anticipated Disclosure is publicly disclosed by the Company. “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200 of
Regulation SHO promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and all types of direct and indirect stock pledges,
forward sale contracts, options, puts, calls, short sales, swaps, derivatives
and similar arrangements (including on a total return basis), and sales and
other transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 2.6, subject to the Undersigned’s and each
Holder’s compliance with their respective obligations under the U.S. federal
securities laws and the Undersigned’s and the Holder’s respective internal
policies, (a) the terms “Undersigned” and “Holder” shall not be deemed to
include any employees, subsidiaries, desks, groups or Affiliates of the
Undersigned or the applicable Holder that are effectively walled off by
appropriate “Fire Wall” information barriers approved by the Undersigned’s or
such Holder’s respective legal or compliance department (and thus such walled
off parties have not been privy to any information concerning the Transactions
or the Anticipated Disclosure), and (b) the foregoing representations and
covenants of this Section 2.6 shall not apply to any transaction by or on behalf
of an Account that was effected without the advice or participation of, or such
Account’s receipt of information regarding the Transactions or the Anticipated
Disclosure provided by, the Undersigned or the applicable Holder.


Section 2.7 Adequate Information; No Reliance. The Undersigned is a registered
investment adviser with the Securities and Exchange Commission (the “SEC”)
acting on behalf of itself and the Accounts that are Holders who are its
investment advisory clients. The Undersigned acknowledges and agrees on behalf
of itself and each Holder that (a) the Undersigned has been furnished with all
materials it considers relevant to making an investment decision to enter into
the Transactions and has had the opportunity to review (i) the Company’s filings
and submissions with the SEC, including, without limitation, all information
filed or furnished pursuant to the Exchange Act, and (ii) a draft press release
or form of Current Report on Form 8-K disclosing material terms of the
Transactions and certain information concerning the Company (the “Anticipated
Disclosure”), the substance of which will be publicly issued or filed or
furnished with the SEC in accordance with Section 3.6, (b) the Undersigned has
had a full opportunity to ask questions of the Company concerning the Company,
its business, operations, financial performance, financial condition and
prospects and the terms and conditions of the Transactions, (c) the Undersigned
and each Holder have had the opportunity to consult with their respective
accounting, tax, financial and legal advisors to be able to evaluate the risks
and consequences involved in the Transactions and to make an informed investment
decision with respect to such Transactions, including, if applicable, the
consequences to the Holder of the issuance of the New Notes with significant
original issue discount for U.S. federal income tax purposes, (d) neither the
Company nor Piper Jaffray is acting as a fiduciary or financial or investment
advisor to the Undersigned or any Holder and (e) neither the Undersigned nor any
Holder is relying, and none of them have relied, upon any statement, advice
(whether accounting, tax, financial, legal or other), representation or warranty
made





--------------------------------------------------------------------------------





by the Company, Piper Jaffray or any of their respective Affiliates or
representatives, except for (i) the publicly available filings and submissions
made by the Company with the SEC under the Exchange Act, (ii) the Anticipated
Disclosure and (iii) the representations and warranties made by the Company in
this Agreement. Each of the Undersigned and each Holder is able to fend for
itself in the Transactions; has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the New Notes; has the ability to bear the economic
risks of its prospective investment and can afford the complete loss of such
investment; and acknowledges that investment in the New Notes involves a high
degree of risk. Each of the Undersigned and each Holder has had a sufficient
amount of time to consider whether to participate in the Transactions, and
neither the Company nor Piper Jaffray, nor any of their respective affiliates or
agents, has placed any pressure on the Undersigned of and Holder to respond to
the opportunity to participate in the Transactions.


Section 2.8 No Public Market. The Undersigned acknowledges and agrees on behalf
of itself and each Holder that no public market exists for the New Notes, and
that there is no assurance that a public market will ever develop for the New
Notes.


Section 2.9    Taxpayer Information. The Undersigned agrees that it will obtain
from each Holder and deliver to the Company a complete and accurate IRS Form W-9
or IRS Form W-8BEN, W-8BEN E or W-8ECI, as appropriate.


Section 2.10    Further Action. Each of the Undersigned and each Holder agrees
that it will, upon request, execute and deliver any additional documents deemed
by the Company or Trustee to be necessary or desirable to complete the
Transactions.


Section 2.11. Financial Advisor. The Undersigned acknowledges that it and each
Holder understands that the Company intends to pay Piper Jaffray a fee in
respect of the Transactions.



Article III


Covenants, Representations and Warranties of the Company


The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders and Piper Jaffray, and all such
covenants, representations and warranties shall survive the Closing; provided,
however, that any representation and warranty in this Article III that speaks of
a specified date shall be true and correct as of that date only.


Section 3.1 Power and Authorization. The Company has been duly incorporated and
is validly existing and in good standing under the laws of its state of
incorporation, and has the power, authority and capacity to execute and deliver
this Agreement and the Indenture, to perform its obligations hereunder and
thereunder, and to consummate the Transactions. Assuming the accuracy of each
Holder’s representations and warranties hereunder, no consent, approval, order
or authorization of, or registration, declaration or filing with any
governmental entity is required on the part of the Company in connection with
the execution, delivery and performance by it of this Agreement and the
consummation by the Company of the Transactions, except as may be required under
any state or federal securities laws or that may be obtained, and the Company
covenants to obtain, after the Closing or such that would not, individually or
in the aggregate, reasonably be expected to be adverse in any material respect
on (i) the financial position or results of operations of the Company and its
subsidiaries, taken as a whole or (ii) the Company’s ability to consummate the
Transactions.







--------------------------------------------------------------------------------





Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. At the Closing, each of the Base Indenture and the
Supplemental Indenture substantially in the form attached hereto as Exhibit B
will have been duly executed and delivered by the Company. The Indenture will
govern the terms of the New Notes (including the terms under which the
Conversion Shares will be issued), and the Indenture, upon execution and
delivery of the Base Indenture and the Supplemental Indenture by each of the
parties thereto, will constitute a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
that such enforcement may be subject to the Enforceability Exceptions. This
Agreement, the Indenture and consummation of the Transactions will not violate,
conflict with or result in a breach of or default under (a) the charter, bylaws
or other organizational documents of the Company, (b) any agreement or
instrument to which the Company is a party or by which the Company or any of its
assets are bound, or (c) any laws, regulations or governmental or judicial
decrees, injunctions or orders applicable to the Company, except in the case of
clauses (b) or (c), where such violations, conflicts, breaches or defaults would
not, individually or in the aggregate, reasonably be expected to be adverse in
any material respect on (i) the financial position or results of operations of
the Company and its subsidiaries, taken as a whole or (ii) the Company’s ability
to consummate the Transactions.


Section 3.3 Validity of the Holder New Notes. The Holder New Notes have been
duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to the applicable
Holder pursuant to the Transactions against delivery of the Exchanged Notes
therefor in accordance with the terms of this Agreement, the Holder New Notes
will be legal, valid and binding obligations of the Company, enforceable in
accordance with their terms, except that such enforcement may be subject to the
Enforceability Exceptions, and the Holder New Notes will not be subject to any
preemptive, participation, rights of first refusal or other similar rights.
Assuming the accuracy of the Undersigned and each Holder’s representations and
warranties hereunder, the Holder New Notes (a) will be issued in the
Transactions exempt from the registration requirements of the Securities Act
pursuant to Section 4(a)(2) of the Securities Act, (b) will, at the Closing, be
free of any restrictions on resale by such Holder pursuant to Rule 144
promulgated under the Securities Act, and (c) will be issued in compliance with
all applicable state and federal laws concerning the issuance of the Holder New
Notes.


Section 3.4 Validity of Conversion Shares. The Holder New Notes will at the
Closing be convertible into cash, shares of the Company’s common stock, par
value $0.01 per share (the “Common Stock”), or a combination of cash and shares
of Common Stock, at the Company’s election (any such shares issuable upon
conversion of the New Notes, the “Conversion Shares”), in accordance with, and
subject to, the terms of the Indenture. Upon execution and delivery of the Base
Indenture and the Supplemental Indenture by the Company and the Trustee, any
Conversion Shares initially issuable upon conversion of the New Notes (assuming
the Company elects to physically settle the New Notes upon conversion and the
maximum conversion rate under any make-whole adjustment applies) shall have been
duly authorized and reserved by the Company for issuance upon conversion of the
Holder New Notes. When issued upon conversion of the Holder New Notes in
accordance with the terms of the Holder New Notes and the Indenture, the
Conversion Shares will be validly issued, fully paid and non-assessable, and the
issuance of any such Conversion Shares will not be subject to any preemptive,
participation, rights of first refusal or other similar rights.


Section 3.5 Listing Approval. At the Closing, the Conversion Shares shall be
approved for listing on the NASDAQ.


Section 3.6 Disclosure. On or before the first business day following the date
of this Agreement, the Company shall issue a publicly available press release or
file with the SEC a Current Report on Form 8-





--------------------------------------------------------------------------------





K disclosing the Anticipated Disclosure (to the extent not previously publicly
disclosed). Without the prior written consent of the Undersigned, the Company
shall not disclose the name of the Undersigned or any Holder in any filing or
announcement, unless such disclosure is required by applicable law, rule,
regulation or legal process based on advice of counsel.


Section 3.7 No Litigation. There is no action, lawsuit, arbitration, claim or
proceeding pending or, to the knowledge of the Company, threatened, against the
Company that would reasonably be expected to impede the consummation of the
Transactions contemplated hereby.



Article IV


Closing Conditions & Notification


Section 4.1 Conditions to Obligations of the Undersigned, each Holder and the
Company. The obligations of the Undersigned to cause each Holder to deliver the
Exchanged Notes and of the Company to deliver the Holder New Notes and the
Holder Cash Payment are subject to the satisfaction at or prior to the Closing
of the conditions precedent that (a) the representations and warranties of the
Undersigned, the Holders and the Company contained in Articles II and III,
respectively, shall be true and correct as of the Closing in all material
respects with the same effect as though such representations and warranties had
been made as of the Closing and unless notice is given pursuant to Section 4.2,
each of the representations and warranties contained therein shall be deemed to
have been reaffirmed and confirmed as of the Closing Date and (b) solely as to
the obligations of the Undersigned, the Base Indenture and the Supplemental
Indenture shall have been duly executed and delivered by the Company and the
Trustee.


Section 4.2 Notification. The Undersigned hereby covenants and agrees to notify
the Company and Piper Jaffray upon the occurrence of any event prior to the
Closing that would cause any representation, warranty, or covenant contained in
Article II to be false or incorrect in any material respect. The Company hereby
covenants and agrees to notify the Undersigned, the Holders and Piper Jaffray
upon the occurrence of any event prior to the Closing that would cause any
representation, warranty, or covenant contained in Article III to be false or
incorrect in any material respect.



Article V


Miscellaneous


Section 5.1 Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Transactions embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or Affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.


Section 5.2 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.





--------------------------------------------------------------------------------







Section 5.3 Governing Law; Waiver of Jury Trial. This Agreement shall in all
respects be construed in accordance with and governed by the substantive laws of
the State of New York, without reference to its choice of law rules that would
result in the application of the laws of another jurisdiction. Each of the
Company and the Undersigned, on behalf of itself and on behalf of each Holder,
irrevocably waives any and all right to trial by jury with respect to any legal
proceeding arising out of the Transactions.


Section 5.4 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or any standard form of telecommunication or
e-mail shall be deemed for all purposes as constituting good and valid execution
and delivery of this Agreement by such party.


Section 5.5 Third Party Beneficiaries. This Agreement is also intended for the
immediate benefit of Piper Jaffray. Piper Jaffray may rely on the provisions of
this Agreement, including, but not limited to, the respective covenants,
representations and warranties of the Undersigned, each Holder and the Company.


[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.


 
PDL BIOPHARMA, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



Signature Page to
Convertible Notes Exchange Agreement



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.


 
"UNDERSIGNED":
 
 
 
(in its capacities described in the first paragraph hereof)
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





Signature Page to
Convertible Notes Exchange Agreement



--------------------------------------------------------------------------------






EXHIBIT A


Holders
Holder Name and Address*
Exchanged Notes
(principal amount of
Outstanding Notes to be
exchanged for New Notes)
Holder New Notes
(principal amount of New
Notes to be issued in
exchange for Exchanged
Notes)
Holder Cash Payment (cash payment payable in exchange for Exchanged Notes of $70
per $1,000 of Exchanged Notes)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



* Address to be provided no later than the date of settlement.







--------------------------------------------------------------------------------






EXHIBIT B


BASE AND SUPPLEMENTAL INDENTURES







--------------------------------------------------------------------------------






Exhibit C
Holder Information
(Complete the Following Form for Each Holder)


Legal Name of Holder:
 
 
 
 
 
 
Aggregate principal amount of Outstanding Notes to be exchanged (must be a
multiple of $1,000):
 
 
 
 
 
 
Holder's Address:
 
 
 
 
 
 
Telephone:
 
 
 
 
 
 
Country (and, if applicable, State) of Residence:
 
 
 
 
 
 
Taxpayer Identification Number:
 
 
 
 
 
 
Account for Outstanding Notes
 
Account for New Notes
 
Wire Instructions for Holder Cash Payment
 
 
 
 
 
DTC Participant Number:
 
DTC Participant Number:
 
Bank Routing #:
 
 
 
 
 
 
 
 
 
 
DTC Participant Name:
 
DTC Participant Name:
 
SWIFT Code:
 
 
 
 
 
 
 
 
 
 
DTC Participant Phone Number:
 
DTC Participant Phone Number:
 
Bank Address:
 
 
 
 
 
 
 
 
 
 
DTC Participant Contact Email:
 
DTC Participant Contact Email:
 
Account Number:
 
 
 
 
 
 
 
 
 
 
 
 
Account # at DTC Participant:
 
Account Name:
 
 
 
 
 



The Holder hereby instructs the Company to effect the Transactions in accordance
with the instructions provided above.


 
 
 
 
 
 
 
Date:
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
Title:





[Exhibit C to Exchange Agreement]